


110 HR 6373 IH: Responsible Investment for Home

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6373
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. McCotter
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals to establish Home Ownership Mortgage Expense Accounts (HOME
		  Accounts) which may be used to purchase, remodel, or make mortgage payments on
		  the principal residence of the taxpayer.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Investment for Home
			 Ownership Act of 2008.
		2.Establishment of
			 home ownership mortgage expense accounts
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Home Ownership
				Mortgage Expense Accounts
						(a)Deduction
				allowedIn the case of an individual (other than an illegal
				alien), there shall be allowed as a deduction an amount equal to the aggregate
				amount paid in cash for the taxable year by such individual to a Home Ownership
				Mortgage Expense Account established for the benefit of such individual.
						(b)Maximum amount
				of deductionThe amount allowable as a deduction under subsection
				(a) to any individual for any taxable year shall not exceed an amount equal to
				50 percent of the limitation under section 219(b)(1) for such year, determined
				without regard to subparagraphs (B) and (C) of section 219(b)(5).
						(c)Reduction in
				deduction based on adjusted gross income
							(1)In
				generalThe dollar limitation otherwise applicable under
				subsection (b) for a taxable year shall be reduced (but not below zero) by the
				amount determined under paragraph (2).
							(2)Amount of
				reduction
								(A)In
				generalThe amount determined under this paragraph with respect
				to such dollar limitation shall be the amount which bears the same ratio to
				such limitation as—
									(i)the excess
				of—
										(I)the taxpayer's
				adjusted gross income for such taxable year, over
										(II)the applicable
				dollar amount for such taxable year under section 408A(c)(3) (relating to Roth
				IRA’s), bears to
										(ii)$10,000 ($20,000
				in the case of a joint return for a taxable year).
									(B)No reduction
				below $200 until complete phase-outSuch dollar limitation shall
				not be reduced below $200 under paragraph (1) unless (without regard to this
				subparagraph) such limitation is reduced to zero.
								(C)RoundingAny
				amount determined under this paragraph which is not a multiple of $10 shall be
				rounded to the next lowest $10.
								(3)Adjusted gross
				incomeFor purposes of this
				subsection, adjusted gross income shall be determined—
								(A)without regard to this section and sections
				911, 931, and 933, and
								(B)after application
				of sections 86, 135, 137, 219, 221, 222, and 469.
								(d)Home ownership
				mortgage expense accountFor purposes of this section, the terms
				Home Ownership Mortgage Expense Account and Home
				Account mean a trust created or organized in the United States for the
				exclusive benefit of an individual, but only if the written governing
				instrument creating the trust meets the following requirements:
							(1)No contribution
				will be accepted unless it is in cash.
							(2)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which that person will
				administer the trust will be consistent with the requirements of this
				section.
							(3)No part of the
				trust assets will be invested in any collectible (as defined in section
				408(m)).
							(4)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
							(e)Tax treatment of
				distributions
							(1)In
				generalExcept as otherwise provided in this subsection, any
				amount distributed out of a HOME Account shall be included in gross income by
				the distributee unless such amount is part of a qualified home
				distribution.
							(2)Qualified home
				distributionFor purposes of
				this subsection—
								(A)In
				generalExcept as provided in subparagraph (B), the term
				qualified home distribution means any payment or distribution
				received by an individual to the extent such payment or distribution is used by
				the individual within a reasonable period to pay—
									(i)qualified
				acquisition costs (as defined in section 72(t)(8)(C)) with respect to the
				principal residence (within the meaning of section 121) of such individual,
				or
									(ii)costs to remodel
				such residence.
									(B)Limitations
									(i)Half of
				remodeling payments included in income50 percent of any qualified home
				distribution described in subparagraph (A)(ii) shall be included in gross
				income by the distributee.
									(ii)Acquisition
				indebtedness on principal residence must be fixed rate and
				self-amortizingSubparagraph (A) shall apply to a distribution
				with respect to a principal residence only if, with respect to all acquisition
				indebtedness (as defined in section 163(h)(3)(B)) secured by such
				residence—
										(I)the interest rate
				on the indebtedness is the same throughout the term of the indebtedness,
				and
										(II)substantially level amortization of such
				indebtedness (with payments not less frequently than quarterly) is required
				over the term of the indebtedness.
										(iii)Debt payments
				may not be madeIn no event shall the term qualified home
				distribution include payment of principal or interest on any
				indebtedness.
									(3)Contributions
				returned before due date of returnParagraph (1) shall not apply to the
				distribution of any contribution paid during a taxable year to a HOME Account
				if—
								(A)such distribution
				is received on or before the day prescribed by law (including extensions of
				time) for filing such individual's return for such taxable year,
								(B)no deduction is
				allowed under this section with respect to such contribution, and
								(C)such distribution
				is accompanied by the amount of net income attributable to such
				contribution.
								In the
				case of such a distribution, for purposes of section 61, any net income
				described in subparagraph (C) shall be deemed to have been earned and
				receivable in the taxable year in which such contribution is made.(4)Additional tax
				on nonqualified distributions
								(A)In
				generalThe tax imposed by this chapter on the account
				beneficiary for any taxable year in which there is a payment or distribution
				from a HOME Account of such beneficiary which is includible in gross income
				under this subsection shall be increased by 10 percent of the amount which is
				so includible.
								(B)Exception for
				disability or deathSubparagraph (A) shall not apply if the
				payment or distribution is made after—
									(i)the
				account beneficiary becomes disabled (within the meaning of section 72(m)(7))
				or
									(ii)dies.
									(C)Exception for
				death only applies if qualified home distributions made from
				accountSubparagraph (B)(ii) shall apply to the beneficiary of a
				HOME Account only if, before the date of such beneficiary’s death, the
				aggregate qualified home distributions from the HOME Accounts of such
				beneficiary are not less than the aggregate deductible contributions to such
				Accounts.
								(f)Tax treatment of
				accounts
							(1)Exemption from
				taxA HOME Account shall be exempt from taxation under this
				subtitle unless such account has ceased to be a HOME Account by reason of
				paragraph (2). Notwithstanding the preceding sentence, HOME Accounts shall be
				subject to the taxes imposed by section 511 (relating to imposition of tax on
				unrelated business income of charitable, etc. organizations).
							(2)Loss of
				exemption of account where individual engages in prohibited
				transaction
								(A)In
				generalIf, during any taxable year of the individual for whose
				benefit the HOME Account is established, that individual engages in any
				transaction prohibited by section 4975 with respect to the account, the account
				shall cease to be a HOME Account as of the first day of that taxable
				year
								(B)Account treated
				as distributing all its assetsIn any case in which any account
				ceases to be a HOME Account by reason of subparagraph (A) on the first day of
				any taxable year, subsection (e)(1) shall be applied as if there were a
				distribution on such first day in an amount equal to the fair market value (on
				such first day) of all assets in the account (on such first day).
								(3)Effect of
				pledging account as securityIf, during any taxable year, an
				individual for whose benefit a HOME Account is established uses the account or
				any portion thereof as security for a loan, the portion so used shall be
				treated as distributed to that individual.
							(4)Rollover
				contributionsSubsection (e)(1) shall not apply to any amount
				paid or distributed out of a HOME Account to the individual for whose benefit
				the account is maintained if such amount is paid into another HOME Account for
				the benefit of such individual not later than the 60th day after the day on
				which he receives the payment or distribution.
							(g)No contributions
				after beneficiary attains age 59½No deduction shall be allowed under this
				section with respect to any contribution for the benefit of an individual if
				such individual has attained age 59½ before the close of such individual's
				taxable year for which the contribution was made.
						(h)Termination of
				account when beneficiary attains age 70½As of the close of the calendar year in
				which the beneficiary of a HOME Account attains age 70½—
							(1)such Account shall
				cease to be a HOME Account, and
							(2)an amount equal to
				the fair market value of the assets in such Account on such date shall be
				includible in such beneficiary’s gross income for the taxable year which
				includes the last day of such calendar year.
							(i)Treatment after
				death of account beneficiary
							(1)Treatment if
				designated beneficiary is spouseIf—
								(A)the account
				beneficiary's surviving spouse acquires such beneficiary's interest in a HOME
				Account by reason of being the designated beneficiary of such account at the
				death of the account beneficiary, and
								(B)such surviving
				spouse has not attained age 70½ as of the date of the death of the account
				beneficiary,
								such HOME
				Account shall be treated as if the spouse were the account beneficiary.(2)Other
				casesIf, by reason of the death of the account beneficiary, any
				person acquires the account beneficiary's interest in a HOME Account in a case
				to which paragraph (1) does not apply—
								(A)such account shall
				cease to be a HOME Account as of the date of death, and
								(B)an amount equal to
				the fair market value of the assets in such account on such date shall be
				includible if such person is not the estate of such beneficiary, in such
				person's gross income for the taxable year which includes such date, or if such
				person is the estate of such beneficiary, in such beneficiary's gross income
				for the last taxable year of such beneficiary.
								(j)Certain rules To
				applyRules similar to the
				following rules shall apply for purposes of this section:
							(1)Section 219(d)(2)
				(relating to no deduction for rollovers).
							(2)Section 219(f)(3)
				(relating to time when contributions deemed made).
							(3)Except as provided
				in section 106(d), section 219(f)(5) (relating to employer payments).
							(4)Section 219(f)(6) (relating to excess
				contributions treated as contribution made during subsequent year for which
				there is an unused limitation).
							(5)Paragraphs (4) and
				(5) of 408(d) (relating to excess contributions).
							(6)Section 408(d)(6)
				(relating to transfer of account incident to divorce).
							(7)Section 408(g)
				(relating to community property laws).
							(8)Section 408(h)
				(relating to custodial accounts).
							(k)Reports
							(1)In
				generalThe trustee of a HOME Account shall make such reports
				regarding such account to the Secretary and to the individual for whose benefit
				the account is maintained with respect to contributions, distributions, and
				such other matters as the Secretary may require under regulations. The reports
				required by this subsection shall be filed at such time and in such manner and
				furnished to such individuals at such time and in such manner as may be
				required by those regulations.
							(2)Notice of
				post-59½ tax provisionsIn addition to the reports required under
				paragraph (1), the trustee of a HOME Account shall, not later than the first
				January 31 following the calendar year in which the account beneficiary attains
				age 59½, provide such beneficiary (in such manner as the Secretary shall
				prescribe) with a notice describing the application of—
								(A)subsection (e)(4) (relating to additional
				tax on nonqualified distributions),
								(B)subsection (h) (relating to termination of
				account when beneficiary attains age 70½), and
								(C)subsection (i) (relating to treatment after
				death of account beneficiary).
								(l)Illegal
				alienFor purposes of this
				section, the term illegal alien means an alien who—
							(1)entered the United
				States without inspection or at any time or place other than that designated by
				the Secretary of Homeland Security;
							(2)was admitted as a
				nonimmigrant and, at the time the alien was taken into custody by the State or
				political subdivision, had failed to—
								(A)maintain the nonimmigrant status in which
				the alien was admitted or to which it was changed under section 248 of the
				Immigration and Nationality Act; or
								(B)comply with the
				conditions of the status described in subparagraph (A);
								(3)was admitted as an
				immigrant and subsequently failed to comply with the requirements of that
				status; or
							(4)failed to depart
				the United States as required under a voluntary departure agreement or under a
				final order of
				removal.
							.
			(b)Deduction
			 allowed in arriving at adjusted gross incomeSubsection (a) of
			 section 62 of such Code (defining adjusted gross income) is amended by
			 inserting before the last sentence the following new paragraph:
				
					(22)HOME Account
				contributionsThe deduction allowed by section 224 (relating to
				HOME
				Accounts).
					.
			(c)Coordination with
			 other limitations based on adjusted gross income
				(1)Sections
			 86(b)(2)(A), 135(c)(4)(A), 137(b)(3)(A), and 221(b)(2)(C)(i) of such Code are
			 each amended by inserting 224, after 222,.
				(2)Clause (i) of
			 section 222(b)(2)(C) of such Code is amended by inserting 224,
			 after 199,.
				(d)Tax on excess
			 contributions
				(1)In
			 generalSubsection (a) of section 4973 of such Code (relating to
			 tax on excess contributions to certain tax-favored accounts and annuities) is
			 amended by striking or at the end of paragraph (4), by inserting
			 or at the end of paragraph (5), and by inserting after paragraph
			 (5) the following new paragraph:
					
						(6)a HOME Account (as defined in section
				224(d)),
						.
				(2)Excess
			 contributionsSection 4973 of such Code is amended by adding at
			 the end the following new subsection:
					
						(h)Excess
				contributions to HOME accountsFor purposes of this section, in the case
				of HOME Accounts (as defined in section 224(d)), the term excess
				contributions means the sum of—
							(1)the excess (if
				any) of—
								(A)the amount
				contributed for the taxable year to the accounts (other than a rollover
				contribution), over
								(B)the amount
				allowable as a deduction under section 224 for such contributions,
								(2)the amount
				determined under this subsection for the preceding taxable year reduced by the
				sum of—
								(A)the distributions
				out of the account for the taxable year which were included in the gross income
				of the payee under section 224(e)(1),
								(B)the distributions
				out of the account for the taxable year to which the rules similar to the rules
				of section 408(d)(5) apply, and
								(C)the excess (if
				any) of the maximum amount allowable as a deduction under section 224 for the
				taxable year over the amount contributed (determined without regard to the
				rules referred to in section 219(g)(4)) to the accounts for the taxable
				year.
								For
				purposes of this subsection, any contribution which is distributed from a HOME
				Account in a distribution to which rules similar to the rules of section
				408(d)(4) apply shall be treated as an amount not
				contributed..
				(e)Tax on prohibited
			 transactions
				(1)Paragraph (1) of section 4975(e) of such
			 Code (relating to prohibited transactions) is amended by redesignating
			 subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively, and by
			 inserting after subparagraph (E) the following new subparagraph:
					
						(F)a HOME Account
				described in section
				224(d),
						.
				(2)Subsection (c) of
			 section 4975 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(7)Special rule for
				HOME AccountsAn individual for whose benefit a HOME Account (as
				defined in section 224(d)) is established shall be exempt from the tax imposed
				by this section with respect to any transaction concerning such account (which
				would otherwise be taxable under this section) if, with respect to such
				transaction, the account ceases to be a HOME Account by reason of the
				application of section 224(f)(2)(A) to such
				account.
						.
				(f)Failure To
			 provide reports on HOME AccountsParagraph (2) of section 6693(a)
			 of such Code is amended by redesignating subparagraphs (D) and (E) as
			 subparagraphs (E) and (F), respectively, and by inserting after subparagraph
			 (C) the following new subparagraph:
				
					(D)section 224(k)
				(relating to HOME
				Accounts),
					.
			(g)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section 224
			 and inserting the following:
				
					
						Sec. 224. HOME Accounts.
						Sec. 225. Cross
				reference.
					
					.
			(h)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
